Citation Nr: 1714118	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-46 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin condition, to include a cyst of the neck.

2. Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The case was certified to the Board by the RO in Cleveland, Ohio. 
 
The Veteran testified in a March 2017 hearing before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the credible and probative evidence is in equipoise as to whether actinic keratoses, with inter-epidermal melanocytic hyperplasia, began in service or were caused by an in-service event or illness.

2. The preponderance of the competent and credible evidence of record weighs against a conclusion that skin cancer was demonstrated inservice, that it was compensably disabling within a year of separation from active duty, or that it is otherwise related to service.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, actinic keratoses with inter-epidermal melanocytic hyperplasia was incurred inservice. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2. Skin cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Skin Condition

The Veteran asserts that several skin disorders are related to his active-duty service, particularly due to sun exposure while stationed in the southwestern United States, or due to exposure to radiation. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests, inter alia, a malignant tumor to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§  3.307, 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service medical records document treatment only for a rash on the right wrist, and for a penile cyst. No evidence of record indicates that such disorders persisted after service, or that either is in any way related to the Veteran's currently claimed skin conditions.  Moreover, a chronic skin disorder was not demonstrated during the appellant's active duty service, and at his September 1965 separation examination the claimant's skin was clinically evaluated as normal.  

Post-service treatment records indicate the Veteran has been treated for numerous skin conditions, to include actinic keratoses, primarily involving the face, a patch of atypical inter-epidermal melanocytic hyperplasia of actinically-altered skin on the left forehead/temple area, a schwannoma on the left rear neck, a second unidentified mass of the neck, asteatotic eczema, tinea cruris, an acute rash of the groin, and removal of several moles, lesions and a pre-service congenital birthmark of the left chest. 

Given the foregoing the Veteran's primary theories of service connection are that his skin conditions resulted from either in-service sun exposure or radiation exposure. With regard to the former, at his March 2017 Board hearing, the Veteran credibly testified that he experienced significant sun exposure during his active-duty service as an artilleryman in the Mojave Desert, at White Sands, New Mexico, at Alamogordo, New Mexico and at Fort Bliss, Texas; and that at each location he was not provided sunscreen during that period. 

A November 2009 letter from the Veteran's private dermatologist, L.S.K., supported the theory of an etiology based on in-service sun exposure. L.S.K. stated that the Veteran had been treated for several actinic keratoses, primarily involving the face, and a patch of atypical inter-epidermal melanocytic hyperplasia of actinically-altered skin on the left forehead/temple area. This dermatologist went on to opine that those disorders were due to sun exposure and that "with a reasonable degree of medical certainty" the sun exposure incurred during military service in the southwest in 1964 and 1965 contributed to those conditions.

As no VA examination or other evidence of record contradicts this etiological opinion, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's actinic keratoses with inter-epidermal melanocytic hyperplasia were caused or aggravated by in-service sun exposure. Notably, there is no competent medical evidence of record supports the contention that any other claimed skin disorder was caused by in-service sun exposure.  As such, this grant is limited to actinic keratoses with inter-epidermal melanocytic hyperplasia.

With regard to the Veteran's contentions of radiation exposure, the Board notes that none of the claimed disabilities, are considered "diseases specific to radiation exposed veterans," pursuant to 38 C.F.R. § 3.309 (d)(2)(x) and 38 C.F.R. § 3.311 (b)(2)(i)(xxii) such that they could be presumptively service connected in accordance with those provisions. Furthermore, with the exception of skin cancer, addressed below, none of the claimed conditions are considered "radiogenic diseases," such that special development procedures would be implicated pursuant to 38 C.F.R. § 3.311. Nonetheless, VA specifically requested records in an attempt to verify inservice exposure to radiation, but no such evidence was found to exist. 

The Veteran alleges that he was exposed to radiation from atomic weapons testing while stationed in White Sands, New Mexico. Although he has not stated with specificity which tests caused this exposure it is possible that the Veteran is referring to Operation TRINITY.  Significantly, the operational period for that test was July 16, 1945 through August 6, 1945. See 38 C.F.R. § 3.309(d)(3). The appellant did not serve on active duty during that term, and his lay assertions of a nexus between any such radiation exposure and any current skin disorder is not competent.  Simply put, the relationship between any skin cancer, and the appellant's service at a former atomic weapons test site is a question is too complex to be within the realm of lay knowledge. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). Moreover, as no competent medical evidence of record supports the Veteran's contention of such an etiology, the Board finds that service connection for any claimed skin condition cannot be granted on the basis of radiation exposure.

With regard to the Veteran's neck cyst, diagnosed as a schwannoma, the Board acknowledges that service connection is available on a presumptive basis for a malignant schwannoma where the Veteran has been exposed to certain herbicides during active-duty service. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309 (e). There is no evidence of record that the Veteran's schwannoma was malignant, nor has the Veteran been shown to have been exposed to any herbicidal agent during service, such as would support a contention of presumptive service connection here.  In this latter regard, the record preponderates against finding that the appellant served in the Republic of Vietnam during the Vietnam war. 

For these reasons, the Board finds that entitlement to service connection for actinic keratoses with inter-epidermal melanocytic hyperplasia is warranted. However, the scope of this grant of service connection is expressly so limited.

Skin Cancer

The Veteran asserts that he has developed skin cancer, related either to in-service sun exposure or radiation exposure, but the Board finds no evidence of record to indicate any diagnosis of skin cancer. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998). The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim). In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Multiple private and VA medical reports indicate the Veteran has suffered from pre-cancerous lesions, but are silent as to any diagnosis or treatment of skin cancer. One VA treatment record from October 2007 noted a history of non-melanoma skin cancer of the face, but no evidence indicates that such record was based on any evidence other than the Veteran's report. On the contrary, a more recent March 2016 private treatment record indicated no history of cancer other than gastric lymphoma. 

On questioning as to the date of his diagnosis at the March 2017 Board hearing, the Veteran cited private treatment by Dr. P. and Dr. K. from the early 2000s. Medical records from Dr. K. from February 2004 through February 2007 note lesion excisions, and a discussion of warning signs and prevention of skin cancer, but are silent as to an actual diagnosis of skin cancer. Dr. P submitted a letter to VA in October 2008 to report that he intended to monitor a lymph node, but that his examination of the Veteran was otherwise benign. Indeed, no diagnosis or note of treatment for skin cancer is of record. 

With regard to the Veteran's lay assertion that he has skin cancer, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or to report a contemporaneous medical diagnosis. Jandreau, 492 F.3d at 1376. Here, the Board finds that a diagnosis of skin cancer requires specialized medical knowledge and expertise which the Veteran is not demonstrated to possess. Further, the Board notes that while the Veteran rightly reported a contemporaneous diagnosis of pre-cancerous lesions, testimony from his hearing indicates that he refers to the concepts of skin cancer and pre-cancer interchangeably. Thus, such lay reports do not constitute competent evidence of a diagnosis, nor are they credible reports of a contemporaneous medical diagnosis of skin cancer. 

As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. 223. Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders. Id. Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of skin cancer there is no valid claim for service connection. See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

The Board notes that in certain instances, VA's duty to assist requires the provision of a medical examination. However, such requirement only attaches where the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability. See 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). While the Veteran has not been afforded a VA examination with regard to any alleged skin cancer, no such examination is required, as no competent medical evidence of record indicated a diagnosis of, or any symptoms of skin cancer. 

As noted above skin cancer is a radiogenic disease, such that, if established, and contended to be a result of exposure to ionizing radiation, the Veteran shall be entitled to special development procedures for the purpose of establishing the nature and extent of radiation exposure.  38 C.F.R. § 3.311. However, the Board finds that these provisions are inapplicable here, as no diagnosis of skin cancer is of record. Thus no radiogenic disease is "established" for the purposes of that provision. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for skin cancer must be denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for actinic keratoses with inter-epidermal melanocytic hyperplasia is granted.

Entitlement to service connection for skin cancer is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


